LYONS, Judge.
I concur with the other Judges, upon the first point made, by the appellants counsel; but differ from them on the other. There is a reference to damages generally; but the principal and interest is the true measure of damages in law; and mere speculative injuries and conjectural inconveniences do not enter into the subject of damages, at all. The court never enquires how the party got the money with which he paid the debt; but merely how much he paid? And when he paid it? Therefore, these conjectural damages *being included, the award I think ought to be set aside; but there is a majority of the court for sustaining the judgment; and consequently it must be affirmed.
Judgment Affirmed.